                         IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                  WESTERN DIVISION
                                  No. 5: l 9-CR-429-BO-1

UNITED STATES OF AMERICA                       )
                                               )
V.                                             )                     ORDER
                                               )
AARON TRUJILLO                                 )


           This cause is before the Court on defendant's motion for compassionate release pursuant

to 18 U .S.C. § 3582(c)(l)(A). For the reasons that follow, the motion is denied.

                                          BACKGROUND

           On February 12, 2020, defendant pleaded guilty to possession of contraband in prison, in

violation of 18 U.S.C. § 1791(b)(3). On May 14, 2020, this Court sentenced defendant to twelve

months ' imprisonment consecutive to his current sentence. Defendant is currently serving a 151-

month California sentence for multiple bank robberies, which is set to end in September 2021.

Defendant currently resides at FCI Fairton and has a projected release date of July 15 , 2022.

           Defendant filed the instant motion for compassionate release on January 8, 2021.

Defendant suffers from chronic asthma and hypertension. He is also overweight and a former

smoker. Defendant recently contracted COVID-19, and he was still suffering from pneumonia as

of January 27, 2021. In his motion, he contends that his health conditions, in light of the COVID-

19 pandemic, constitute an extraordinary and compelling reason warranting compassionate

release.

                                            DISCUSSIO

           Subject to few exceptions, a sentence that has been imposed may not be modified. 18

U.S.C. § 3582(c). One exception to this general rule is compassionate release. Prior to the passage




             Case 5:19-cr-00429-BO Document 68 Filed 03/01/21 Page 1 of 3
of the First Step Act on December 21 , 2018 , 1 the discretion to file a motion for compassionate

release under§ 3582(c)(l)(A) rested entirely with the Director of the BOP. Section 603 of the First

Step Act amended 18 U.S.C. § 3582(c)(l)(A) to provide that a defendant may request

compassionate release from the sentencing court after exhausting his administrative remedies.

          Compassionate release may be available to defendants where (1) extraordinary and

compelling circumstances warrant a reduction in sentence or (2) a defendant who is serving a life

sentenced imposed pursuant to 18 U.S.C . § 3559(c) is at least seventy years old and has served at

least thirty years in prison. 18 U.S.C. §§ 3582(c)(l)(A)(i)- (ii). A reduction under either section

must be consistent with applicable policy statements issued by the United States Sentencing

Commission. Id. at (c)(l)(A). When reducing a term of imprisonment via compassionate release,

a court "may impose a term of probation or supervised release with or without conditions that does

not exceed the unserved portion of the original term of imprisonment[.]" Id.

          Congress has directed the United States Sentencing Commission to promulgate policy

statements describing "what should be considered extraordinary and compelling reasons" for

sentence reductions. 28 U .S.C. § 944(t). As of now, however, there is no applicable policy

statement governing compassionate-release motions filed by defendants pursuant to §

3582(c)(l)(A) as recently amended. United States v. McCoy, 981 F.3d 271 , 284 (4th Cir. 2020).

Therefore, district courts may consider "any extraordinary and compelling reason for release that

a defendant might raise. " Id. (citing United States v. Booker, 976 F.3d 228 , 230 (2d Cir. 2020)). In

addition to considering whether extraordinary and compelling circumstances are present, a court

must further consider the 18 U.S.C. § 3553(a) factors to the extent that they are applicable. 18

U.S.C . § 3582(c)(2).



1
    Pub. L. 115-391 , 132 Stat. 5194.

                                                  2

            Case 5:19-cr-00429-BO Document 68 Filed 03/01/21 Page 2 of 3
       Defendant argues that his health conditions constitute an extraordinary and compelling

reason warranting relief under § 3 582(c)(1 )(A). The government states that defendant's history of

smoking qualifies an "extraordinary" or "compelling" reason to justify consideration of

defendant ' s compassionate release request in light of the COVID-19 pandemic, but it argues that

the § 3553(a) factors weigh heavily against reducing defendant' s sentence.

       The Court agrees that the § 3553(a) factors caution against relief in this case. In addition

to the conviction for the felony bank robbery charge he is currently serving, defendant has six

previous convictions for felony bank robbery or felony unarmed bank robbery, as well as

misdemeanor convictions for receiving stolen property, possession of a weapon, petty theft, and

more. If defendant were released now, he would not have served any time for possessing the

narcotic byprenorphine in prison, as he is still serving his California sentence. Having reviewed

the record and considered the relevant factors, the Court finds that the sentence imposed remains

sufficient but not greater than necessary to serve the purposes of sentencing enumerated in §

3553(a). Accordingly, the Court concludes that relief under 18 U.S.C. § 3582(c)(l)(A) is not

warranted.

                                         CONCLUSION

       Defendant ' s motion for compassionate release [DE 46] is DENIED. For good cause shown,

defendant's motion to seal [DE 65] is GRANTED. Defendant' s motion for summary judgment

[DE 43] is DENIED as MOOT because defendant is no longer in state custody.


       SO ORDERED, this       ~ ~    day of February, 2021.




                                              --r~B~
                                             TERRENCE W. BOYLE
                                             UNITED STATES DISTRICT~


                                                3

          Case 5:19-cr-00429-BO Document 68 Filed 03/01/21 Page 3 of 3
